         Case 1:20-cv-02880-JGK Document 24 Filed 08/31/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
JASON WIMBERLY,                                  20 Civ. 02880 (JGK)

                       Plaintiff,                ORDER

           - against -

AUTOMOTIVEMASTERMIND, INC.,

                    Defendant.
───────────────────────────────────
JOHN G. KOELTL, District Judge:

      The defendant's time to respond to the complaint is

extended to September 18, 2020.       To the extent that the

defendant seeks to consolidate this case with 20 cv 1870, the

motion is denied without prejudice as premature.          Both cases are

at different postures at the moment and consolidation would

accomplish no useful purpose until after the mediation is

complete in this case and the Court decides the motion to

dismiss in 20 cv 1870. The Clerk is directed to close Docket No.

20.

SO ORDERED.

Dated:     New York, New York
              August 31, 2020            ______/s/ John G. Koeltl_______
                                                John G. Koeltl
                                         United States District Judge
